--------------------------------------------------------------------------------

 
Exhibit 10.1
 


SUBORDINATED REVOLVING LINE OF CREDIT AGREEMENT 


     This Subordinated Revolving Line of Credit Agreement (this “Agreement”) is
made as of March 22, 2006 by and between Echo Healthcare Acquisition Corp., a
Delaware corporation (“Borrower”), and the individuals and entities set forth on
Schedule A (“Lenders”), with reference to the following facts.


     (a)  Borrower has been organized for the purpose of effecting a merger,
capital stock exchange, asset acquisition or other similar business combination
with an operating business (a “Business Combination”).


     (b)  Borrower proposes to: (a) make a public offering (the “Public
Offering”) of its securities pursuant to a registration statement (the
“Registration Statement”) filed with and declared effective by the Securities
and Exchange Commission (the “SEC”); (b) deposit the proceeds from the Public
Offering into a trust account (the “Trust Account”) for the benefit of the
purchasers of securities in the Public Offering, net of offering costs,
underwriting discounts, to be held and disbursed in accordance with the terms of
the Investment Management Trust Agreement to be entered into between Borrower
and Corporate Stock Transfer, Inc. as trustee (the “Trust Agreement”); and
(c) utilize the funds in the Trust Account in connection with a Business
Combination.


     (c)  Borrower may need funds to pay costs and expenses prior to
consummation of a Business Combination.


     (d)  On the terms and subject to the conditions set forth in this
Agreement, Lenders are willing to make available to Borrower a revolving line of
credit to pay certain costs and expenses that may arise prior to a Business
Combination (the “Loan”).
AGREEMENT 
1.  The Loan 


     1.1  Lenders agree to make advances to Borrower, and Borrower agrees to
repay such advances, from time to time in accordance with the terms and
conditions of this Agreement and the form of revolving promissory note attached
hereto as Exhibit A (the “Note”); provided, however, that notwithstanding
anything to the contrary in this Agreement, at no time shall the aggregate of
all advances and readvances outstanding under the Loan at any time exceed
$750,000. This Agreement and the Note are each sometimes referred to in this
Agreement individually as a “Loan Document,” and are sometimes collectively
referred to as the “Loan Documents.”


     1.2  Lenders’ obligation to make advances shall expire upon the first to
occur of the following:


          1.2.1  Upon a material breach or default of any representation,
warranty or agreement of Borrower that is not cured or corrected within 20 days
of notice of such breach from Lender;


          1.2.2  Upon consummation of a Business Combination;


          1.2.3  Upon notice from any Lender at any time prior to the
effectiveness of the Registration Statement;


          1.2.4  Two years after the effective date of the Registration
Statement, provided that Borrower may request advances after that date solely to
pay reasonable costs and expenses in connection with liquidation of Borrower;
 
          1.2.5 Thirty days after Borrower provides written notice to Lender of
its termination of this Agreement and the Loan facility, and the payment of all
amounts due hereunder to Lender.


2.  Conditions of Advances.  Upon reasonable advance request from Borrower,
Lenders shall make advances to or as directed by Borrower, provided that each
and all of the following conditions is satisfied:


     2.1  Borrower shall have executed and delivered the Note to Lenders, as
applicable;


     2.2  The aggregate amount of outstanding advances following such advance
shall not exceed $750,000;


     2.3  The representations and warranties of Borrower in the Loan Documents
shall be true and correct in all material respects;


--------------------------------------------------------------------------------





     2.4  Borrower shall have complied in all material respects with each of its
agreements in the Loan Documents;


     2.5  The advances shall be used only for such purposes as are set forth in
Section 4.1 of this Agreement; and


     2.6  Prior to the effectiveness of the Registration Statement, Lenders
consent to the advance.




3.  Borrower Representations 


     3.1  Borrower represents and warrants as follows:


          3.1.1  Borrower has full power and authority to execute and deliver
this Agreement and the other Loan Documents to be executed and delivered by it
pursuant hereto and to perform its obligations hereunder and thereunder. This
Agreement and such Loan Documents constitute the valid and legally binding
obligations of the Borrower and are enforceable against Borrower in accordance
with their terms.


          3.1.2  Neither the execution and the delivery of the Loan Documents by
Borrower, nor the consummation of the transactions contemplated by the Loan
Documents, nor the borrowing by Borrower, will (a) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Borrower is subject or any provision of the Certificate of Incorporation or
Bylaws of Borrower, or (b) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any entity or natural
person (each, a “Person”) the right to accelerate, terminate, modify, or cancel,
any agreement, contract, lease, license, instrument, or other arrangement to
which Borrower is a party or by which it is bound or to which any of its assets
are subject (or result in the imposition of any security interest upon any of
its assets), in each case other than where such violation, conflict, breach,
default, acceleration or creation of right would not reasonably be expected to
have a material adverse effect on the ability of Borrower to repay amounts due
under the Note in accordance with the terms of the Loan Documents. (a “Material
Adverse Effect”).


          3.1.3  Borrower does not need to give any notice to, make any filing
with, or obtain any authorization, permit, certificate, registration, consent,
approval or order of any government or governmental agency in order for the
parties to consummate the transactions contemplated by this Agreement, except
where the failure would not reasonably be expected to have a Material Adverse
Effect.


          3.1.4  The conditions to the obligation of Lenders to make the
advance, as set forth in Section 2, shall be satisfied.


     3.2  Each and every representation and warranty made by Borrower in this
Agreement shall be deemed renewed and remade upon the making of each and every
advance or readvance under the Note that Lenders may make.


4.  Borrower Covenants.  For as long as Lenders shall have a commitment to make
advances or there shall be any outstanding balance on the Loan, without the
prior consent of Lenders, Borrower shall:


     4.1  use the proceeds of any advance made hereunder only for: (a) prior to
the closing of the Public Offering, costs and expenses of the Public Offering,
including legal, accounting, printing and “road show” expenses; and (b) after
the Closing of the Public Offering, ordinary and reasonable operating costs and
expenses during the period Borrower seeks to identify, investigate, negotiate
and consummate a Business Combination, including Borrower’s reporting
obligations with the SEC, the audit and review of Borrower’s financial
statements, identifying and investigating potential targets for a Business
Combination, deposits, down payments or funding of “no-shop” provisions in
connection with a particular Business Combination, negotiating and closing the
Business Combination, legal and other professional fees and expenses, fees,
salaries and compensation for directors, officers, employees, consultants and
advisors, and insurance premiums;


--------------------------------------------------------------------------------





     4.2  not declare or pay any dividend or distribution with respect to, or
repurchase or redeem any shares of, the capital stock of Borrower, provided that
this shall not prohibit payments from the Trust Account to stockholders of
Borrower in accordance with the Trust Agreement;


     4.3  not engage in any business other than identifying, investigating,
negotiating and closing a Business Combination;


     4.4  make any material capital expenditure or purchase any material
property or asset (other than office supplies and equipment); and


     4.5  upon request of Lenders, provide to Lenders copies of all filings with
the Securities and Exchange Commission.


5.  No Recourse to Trust Account 


Lenders, on behalf of themselves and their successors and assigns, hereby
acknowledge and agree that under no circumstance shall Lenders have any right,
title or interest in or to any of the funds in the Trust Account,
notwithstanding the fact that such funds were received for the purchase and sale
of securities of Borrower, or any funds distributed from the Trust Account other
than in a Business Combination Distribution (as defined below), and that their
sole recourse for repayment of any and all amounts due under the Note shall be
against the assets or properties of Borrower never deposited into the Trust
Account or distributed to Borrower from the Trust Account in a Business
Combination Distribution. Lenders hereby irrevocably waive any claim that they
might have to funds in the Trust Account, and any funds distributed from the
Trust Account other than in a Business Combination Distribution, at law or in
equity, agree not to make any such claim, and agree to indemnify and hold
Borrower harmless from any such claim made by or on behalf of Lenders. For
purposes of this Section 5, a “Business Combination Distribution” means a
distribution from the Trust Account in connection with the consummation of a
Business Combination pursuant to the Trust Agreement.


6.  Events of Default.  The occurrence of any of the following shall constitute
an event of default (an “Event of Default”) hereunder and under each and every
other Loan Document:


     6.1  The Borrower shall fail to pay any principal, interest or any other
amount as and when due and payable under any Loan Document;


     6.2  Any representation or warranty which is made or deemed made in any
Loan Document by the Borrower shall prove to have been incorrect or misleading
in any material respect on or as of the date made or deemed made or remade;


     6.3  The Borrower shall fail to perform or observe any term, provision,
covenant, or agreement contained in any Loan Document to be performed or
observed by the Borrower (other than any payment obligation) and such failure
shall continue more than 20 days after notice thereof from Lenders;
 
     6.4  The Borrower shall (a) generally not, or be unable to, or admit in
writing its inability to, pay its debts as such debts become due, only after the
Company has borrowed the entire $750,000 pursuant hereto; or (b) make an
assignment for the benefit of creditors, or petition or apply to any tribunal
for the appointment of a custodian, receiver, or trustee for it or a substantial
part of its assets; or (c) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or
(d) have any such petition or application filed or any such proceeding commenced
against it in which an order for relief is entered or adjudication or
appointment is made and which remains undismissed for a period of 30 days or
more; or (e) by any act or omission to act indicate consent to, approval of, or
acquiescence in any such petition, application, or proceeding, or order for
relief, or the appointment of a custodian, receiver, or trustee for all or any
such substantial part of its properties; or (f) suffer any such custodianship,
receivership, or trusteeship for all or any substantial part of its properties;
or (g) suffer any such custodianship, receivership, or trusteeship to continue
undischarged for a period of 30 days or more; or


--------------------------------------------------------------------------------





     6.5  At any time after execution and delivery of this Agreement, and for
any reason at no fault of Lender, any Loan Document shall cease to be in full
force and effect and enforceable in accordance with its terms, or shall be
declared null and void.


7.  Consequences of Default.  If an Event of Default shall occur, Lenders:


     7.1  shall have no further obligation to make advances under the Loan
Documents; and


     7.2  may declare the Note, all interest thereon, and all other amounts
payable under this Agreement and any other Loan Document to be forthwith due and
payable, whereupon the Note, all such interest, and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by
Borrower.


8.  Miscellaneous Provisions 


     8.1  Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed to the
following addresses:
 
 
 
      If to Borrower:
 
Echo Healthcare Acquisition Corp.
 
 
8000 Towers Crescent Drive, Suite 1300
 
 
Vienna, VA 22182
 
 
Attention: Joel Kanter
 
 
Facsimile: (703) 991-0062
 
 
 
      If to Lenders:
 
c/o Echo Healthcare Acquisition Corp.
 
 
8000 Towers Crescent Drive, Suite 1300
 
 
Vienna, VA 22182
   
Attention: Gene E. Burleson
   
Facsimile: (703) 991-0062

     
Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails (or on
the seventh day if sent to or from an address outside the United States). Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.


     8.2  No Waivers; Remedies Cumulative. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided herein shall be cumulative and not exclusive of
any rights or remedies provided by law.


     8.3  Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by Borrower and Lenders and such amendment is approved by the Board of Directors
of Borrower.


     8.4  Successors and Assigns. Borrower may not assign its right or duties
hereunder without the prior written consent of Lenders, which consent Lenders
may deny, withhold or delay in its sole and absolute discretion.


     8.5  Governing Law. This Agreement has been made and entered into in the
State of Delaware and shall be construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law
thereof.


     8.6  Prior Understandings. This Agreement supersedes all prior
understandings and agreements (whether written, oral or otherwise) pertaining to
the subject matter hereof, and constitutes the entire agreement between the
parties hereto relating to the subject matter hereof and the transactions
provided for herein.


--------------------------------------------------------------------------------





     8.7  Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which shall
constitute one and the same agreement with the same effect as if all parties had
signed the same signature page. The parties shall accept facsimile signatures as
the equivalent of original ones.


     8.8  Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance will be held invalid, the remainder
of this Agreement or the application of such provision to Persons or
circumstances other than those to which it is held invalid will not be affected
thereby.


     8.9  Additional Documents and Acts. Borrower shall execute and deliver such
additional documents and instruments and shall perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated by this Agreement.


     8.10  Survival. All indemnities, rights, remedies, representations and
warranties contained herein shall survive the expiration or termination of this
Agreement, and no termination or expiration hereof shall relieve either party
from liability for any breach of this Agreement.


8.11 No Usury. Regardless of any other provision of this Agreement or the Note,
if for any reason the effective interest should exceed the maximum lawful
interest, the effective interest shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the principal balance of the Note
and not to the payment of interest, and (ii) if the loan evidenced by the Note
has been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of the Note or the
refunding of excess to be a complete settlement and acquittance thereof.


--------------------------------------------------------------------------------









     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
to one another as of the date first above written.
 
 
 
 
 
LENDERS:
 
/s/ Richard O. Martin
   
Richard O. Martin, Ph.D.
               
/s/ Gene E. Burleson
   
Gene E. Burleson
         
Chicago Investments, Inc.
         
By: /s/ Josh S. Kanter
   
Josh Kanter, President
 
 
 
 
 
 
 
 
 
 
BORROWER:
 
ECHO HEALTHCARE ACQUISITION CORP.
 
 
 
 
 
 
 
By:
 
 /s/ Kevin Pendergest
Kevin Pendergest, Chief Financial Officer









--------------------------------------------------------------------------------



EXHIBIT A 
REVOLVING LINE OF CREDIT NOTE 
 
 
 
Not to Exceed $750,000 in Principal 
 
_________, 2006

     
For value received, the undersigned ECHO HEALTHCARE ACQUISITION CORP., a
Delaware corporation (“Borrower”), promises to pay, in lawful money of the
United States, to the order of_______________, together with his successors and
assigns (“Holder”), at such address as Holder may direct, the principal sum of
Seven Hundred Fifty Thousand Dollars ($750,000), or so much thereof as shall
have been advanced and shall remain unpaid hereunder, together with interest
from date of disbursement at the rate equivalent to the interest rate payable on
the funds held in the Trust Account for the periods corresponding to the periods
any amounts are outstanding hereunder (the “Interest Rate”). Interest shall be
computed at the Interest Rate on the basis of the actual number of days during
which the principal balance is outstanding, divided by 365, which shall, for
interest computation purposes, be considered one year. Notwithstanding anything
to the contrary expressed or implied herein, all payments made by Borrower
hereunder (including, without limitation, any prepayments) shall be applied
first to accrued but unpaid interest and second to the reduction of the
principal due hereunder.


      This Note is delivered pursuant to, and is subject to all of the terms and
conditions of, that certain Amended Subordinated Revolving Line of Credit
Agreement dated _________, 2006 (the “Loan Agreement”) between Borrower and [
_______]. Unless otherwise defined in this Note, capitalized terms used in this
Note shall have the meanings ascribed to them in the Loan Agreement, and in the
event of any conflict between the terms of this Note and the terms of the Loan
Agreement, the terms of the Loan Agreement shall govern.


1.  Maturity.  This Note shall mature and become due and payable as described in
Section 1 of the Loan Agreement.
 
2.  Prepayment.  This Note may be repaid in whole or in part at any time without
penalty or premium.


3.  Event of Default.  Should an Event of Default (as defined in the Loan
Agreement) occur, Lenders shall have the rights set forth in Section 7 of the
Loan Agreement.


4.  Borrower’s Acknowledgement.  Borrower acknowledges that Holder is extending
the credit contemplated hereby solely as an accommodation to Borrower, and is
willing to do so in reliance upon Borrower’s monetary and non-monetary covenants
contained herein and in the Loan Agreement.


5.  Holder’s Acknowledgement.  The Holder acknowledges and agrees that, as
specified in Section 5 of the Loan Agreement, the Holder has limited recourse
against Borrower for repayment of any and all amounts due and owing under this
Note.


6.  Miscellaneous.  If this Note (or any payment due hereunder) is not paid when
due, Borrower promises to pay all costs and expenses of collection and
reasonable attorneys’ fees incurred by the Holder hereof on account of such
collection, plus interest at the rate applicable to principal, whether or not
suit is filed hereon. Borrower consents to renewals, replacements and extensions
of time for payment hereof, before, at, or after maturity, consents to the
acceptance, release or substitution of security for this Note, and waives demand
and protest. The indebtedness evidenced hereby shall be payable in lawful money
of the United States. In any action brought under or arising out of this Note,
Borrower, including successor(s) or assign(s), hereby consents to the
application of Delaware law, to the jurisdiction of any competent court within
the State of Delaware, and to service of process by any means authorized by
Delaware law. No single or partial exercise of any power hereunder, or under any
other Loan Document in connection herewith, shall preclude other or further
exercises thereof or the exercise of any other such power.
     


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.


 
 
 
 
 
 
 
ECHO HEALTHCARE ACQUISITION CORP.
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
Kevin Pendergest, Chief Financial Officer




